DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on June 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2021.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, for the embodiment wherein the fluororesin contains amino groups [0074], it is unclear how said material would distinguish over the amine compound.
In claims 1-4 and 6, it is unclear how the confusing language “is adjusted” limits the claimed subject matter.
In claim 6, it is unclear what is meant by “a Dacrotized compound”.
In claim 6, it is unclear what “EDTA” represents.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 102a1) and (a2 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious US 2005/0070659 (Shiow-Ling).
Shiow Ling discloses a water-based polymer composition suitable for coating surfaces (meets Applicants’ aqueous treatment agent) comprising at least 0.5 wt.% of fluoropolymer (polymer (P)) aqueous dispersion (meets Applicants’ fluororesin-containing aqueous dispersion and content thereof) and a polyamic acid comprising amic acid groups and imide groups (recurring groups (R2)) (meets Applicants’ imide group-containing compound), wherein at least part of the amic acid groups are neutralized with an amine compound (B) (meets Applicants’ amine compound), (e.g., abstract, [001], [0045], [0048-0050], [0051-0052], [0059-0068], [0100-0103], examples, claims).  
In the Examples, e.g., Examples 23, 24, etc., Shiow-Ling sets forth various 

water-based polymer compositions wherein the content of amine compound appears to 

fall within the presently claimed range. While the polyamic acid is not obtained by 

partially hydrolyzing a polyimide molded article, inasmuch as it is structurally similar to 

the presently claimed imide group-containing compound, it is not seen that the 

patentability of the claimed product depends on the method of producing the imide 

group-containing compound.  If the product in the product-by-process claim is the same 

as or obvious from a product of the prior art, the claim is unpatentable even though the 

prior product was made by a different process”, In re Thorpe, 227 USPQ 964. The onus 

is shifted to applicants to establish that the presently claimed product is not the same as 

or obvious from that set forth by Shiow-Ling.

	As to claim 2, Shiow-Ling exemplifies amine compounds such as triethylamine with a known boiling point of 89.5 ˚C (Applicants’ [0095]).
	As to claim 3, Shiow-Ling’s fluoropolymer aqueous dispersion includes particles having a particle size less than 5 µm (e.g., Table 1).
	As to claim 4, Shiow-Ling incorporates a surfactant into the water-based polymer compositions in claimed amounts (e.g., [0112-0113], examples).

	Shiow-Ling anticipates the above-rejected claims in that it is reasonably believed that the exemplified amine compound contents fall within the presently claimed range.  In the alternative, it would have been within the purview of Shio-Ling’s inventive disclosure [0084-0088], and obvious to one having ordinary skill in the art, to determine the appropriate amine compound content in consideration of the ultimate properties desired.
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0060483 (Matsuno).
 	Matsuno discloses a water based solution suitable for coating substrates (meets Applicants’ aqueous treatment agent) containing an imide group-containing compound obtained by partially hydrolyzing a polyimide molded article (meets Applicants’ imide group-containing compound), a water-based solvent, an orthoformate and/or chelating agent such as phytic acid as viscosity stabilizer in an amount of 0.1 to 20 pbw per 100 pbw imide group- containing compound (meets Applicants’ additional viscosity stabilizer per claim 6 and content thereof), a thermosetting resin inclusive of fluorine resins (meets Applicants’ fluororesin) and an amine compound in an amount of 0.1 to 20 pbw with respect to 100 pbw imide group-containing compound (meets Applicants’ amine compound and content thereof) 
	In Examples 16 and 17, Matsuno sets forth aqueous solutions comprising an imide group-containing compound and an amine compound.  In essence, said aqueous solutions differ from the present claims in the absence of a fluorine resin.  Inasmuch as it is within the purview of Matsuno’s inventive disclosure to further incorporate a fluorine resin, it would have been obvious to one having ordinary skill to add a fluorine resin to Matsuno’s exemplified aqueous solutions for its expected additive effect as a thermosetting resin for improving the mechanical properties [0040-0041].  Case law holds that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  As to the fluorine resin content, given the presently claimed broad range of 0.1 to 10,000 pbw fluororesin per 100 pbw of imide group-containing compound, it would have been within the purview of one having ordinary skill in the art to add at least 0.1 pbw of the additional fluorine resin in consideration of the ultimate mechanical properties desires. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  It is not seen that Matsuno’s aqueous solution comprising a fluorine resin would distinguish over the presently claimed aqueous treatment agent comprising a fluorine-containing aqueous dispersion liquid.  In any event, it would have been obvious to one having ordinary skill 
 	As to claim 2, Matsuno exemplifies amine compounds such as triethylamine with a known boiling point of 89.5 ˚C (Applicants’ [0095]).
	As to claim 3, it would have been within the purview of one having ordinary to determine the appropriate fluorine resin particle size in consideration of the desired solubility and mechanical properties.
	As to claim 4, Matsuno incorporates a surfactant into the aqueous solutions [0182]. 
	As to claim 5, Matsuno’s similarly-structured and prepared imide group-containing compounds have the same absorption peaks [0072].
	As to claim 6, Matsuno discloses orthoformates and/or phytic acid as viscosity stabilizers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765